      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 1 of 78 Page ID #:53



 1     LAW OFFICES OF BRIAN SILBER,P.A.
       Brian Silber(Pro Hac Vice Application Pending)
 2     916 South Andrews Avenue                                 ~~Rl~~~9AL
       Fort Lauderdale, FL 33316
 3     Telephone:(954)462-3636                        ~ ~_ ~- , ,
       Email: silberlaw@gmail.com                                  .~w~
                                                                          1 1    +`        .,
                                                                                                  ..
                                                      C       t
 4~

 5     THE LENTZ LAW FIRM,P.C.                                            APR 2 8 2D21 '                         I
       Jacek W. Lentz(State Bar No. 213198)                                                     CALIF C .
 6     9171 Wilshire Blvd., Suite 500                        c
                                                               A NTRAL
                                                                                DISTRICT OF            ~`_     `~
       Beverly Hills, CA 90210                                EY
 7     Telephone: 213)250 - 9200                                                       _                     FILEC3
       Facsimile:(88)571 — 5591
 8     Email:jwl@lentzlawfirm.com
 9     Attorneys for Movants
                                                                                                APR 2 8 2020
       Tenant-1 and Tenant-2
10

11
                                  UNITED STATES DISTRICT COURT
12
                                CENTRAL DISTRICT OF CALIFORNIA
13

14
       iJNITED STATES OF AMERICA,                      Case No. 21-CR-00106-MCS
15
                                    Plaintiff,         NOTICE OF MOTION AND
16                                                     MOTION BY TENANT-1 AND
                                                       TENANT-2 FOR RETURN OF
17                                                     PROPERTY
18                                                     [Rule 41(g) Fed. Rules Crim. Proc.]
19     U.S. PRIVATE VAULTS INC.,
       California Corporate Number C3405297,           Date:'P~B~ ~~'~r' ~'~ a'?~
20                                                     Time:~D      ~~ ~ G''
                                                                           4 ,p,~.
                                    Defendant.         Department:          ~
21
                                                       Hon. Mark C. Scarsi
22

23



25     ATTORNEY FOR THE CENTRAL DISTRICT OF CALIFORNIA:
26            PLEASE TAKE NOTICE that on the date and time indicated above, or as soon
27     as the matter may be heard, Movants TENANT-1 ("Tenant-1")and TENANT-2
28
       MOTION FOR RETURN OF PROPERTY             -1-                                                                  S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 2 of 78 Page ID #:54



 1    ("Tenant-2")(jointly "Tenants") will, and hereby does, respectfully move this Court
 2    through the undersigned counsel for an order for return of their property, to wit,
 3    contents of safe deposit box No. 503 (the "Subject Property") seized on or about
 4    March 22, 2021, from a facility known as U.S. PRIVATE VAULTS,INC.("USPV")
 5    in Beverly Hills, California, on or about March 22, 2021 to March 26, 2021.
 6           This motion will be made pursuant to Rule 41(g) of the Federal Rules of
 7    Criminal Procedure and the 4Tx, 5TH, and 14TH Amendments to the United States
 8    Constitution, other authority named below, and the equitable jurisdiction ofthe Court.
 9           This motion will be based on this notice, the memorandum of points and
10    authorities that will be submitted prior to the hearing, the complete files and records of
11    this action, and the argument of counsel and evidence presented at the time ofthe
12    hearing of this motion.
13           Please note that the instant motion is nearly identical to the Motions For
14    Return of Property filed on behalf of movants Tenant-3 and Tenant-4 filed
15    contemporaneously herewith. The only difference is in the name of the movant
16    and the contents of the declarations and the exhibits thereto.
17

18

19    DATED: Apri127, 2021                             Respectfully submitted,
20                                                     LAW OFFICES OF BRIAN SILBER
21

22
                                                             1
23

                                                           Attorneys for Movants
                                                           Tenant-1 and Tenant-2
25                                                        (Pro Hac Vice Application Pending)
26

27

28
      MOTION FOR RETURN OF PROPERTY              -L-                                       5408873.
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 3 of 78 Page ID #:55



 1
2     DATED:        April 27, 2021              Respectfully submitted,
3                                               THE LENTZ LAW FIRM,P.C.
4

 5
                                                ' ~~~,,                   ~.
6                                                      e       ent
                                                     ttorneys for  vants
 7                                                  Tenant-1 an enant-2
 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      MOTION FOR RETURN OF PROPERTY                                            S408873.
      RULE 41(G)FED.RULES.GRIM.PROC.
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 4 of 78 Page ID #:56



 1                                                    TABLE OF CONTENTS
 2
         MOTION TO RETURN PROPERTY PURSUANT TO RULE 41(g), FRCrP .............1
 3 1
         MEMORANDUM OF POINTS AND AUTHORITIES.....................................4
 4 i
         I.       Introduction .........................................................................................................4
 5

 6       II.      Issues Presented ...................................................................................................4

 7       III.     Jurisdiction...........................................................................................................5
 8
                  a. Legal Standard for Conferring Discretionary Jurisdiction in a Rule 41(g)
 9                   Motion .............................................. ...............................5

10                b. Basis for Granting the Court's Jurisdiction Herein ....................................6
11
         IV.      Movant's Basis for Appearing Under a Pseudonym.................................7
12
         V.      Relevant Facts .......................................................................................................8
13
                   a. U.S. Private Vaults is no different than a coin operated locker ....................8
14

is                 b. Inventory Search Resulting in Seizure ofthe Subject Property....................10

16       VI.       Standing ..............................................................................................................12
17
         VII.      Due Process Violations ......................................................................................13
18
         VIII.     Lack of Probable Cause .....................................................................................15
~9
                    a. Canine Evidence Not Relevant to Probable Cause Analysis in this Case...16
20

21       IX. Requested Relief ...................................................................................................17

22

23

24

25

26

27

28
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 5 of 78 Page ID #:57




1

2                                                TABLE OF AUTHORITIES
3                                                                                                                        Pages)
     Cases
4
     Doe v. Penzato,
5      (N.D.CaI. May 13, 2011, No. CV 10-5154 MEJ)2011 U.S. Dist.LEXIS 51681,at *5......7
6
     Does 1 thru XXIII v. Advanced Textile,
7        214 F.3d 1058, 1068 (9th Cir. 2000).................................................................................7

8    Elrod v. Burns,
         427 U.S. 347, 373,96 S. Ct. 2673,49 L. Ed. 2d 547(1976)..............................................5
9

10   Florida v. Harris,
         568 U.S. 237, 247-248(2013)....................................................................................17, 22
11
     Grannis v. Ordean,
12
        234 U.S. 385(1914).........................................................................................................14
13
     Melendres v. Arpaio,
14      695 F.3d 990, 1002(9th Cir. 2012)....................................................................................5
15
     Melrose East Subdivision,
16      357 F.3d 493, 504(5th Cir. 2004)....................................................................................16

17   Milliken v. Meyer,
         311 U.S. 457(1940).........................................................................................................14
tg

19   Mullane v. Cent. Hanover Bank &Trust Co.,
        339 U.S. 306, 314(1950).................................................................................................14
20
     Planned Parenthood Ariz., Inc. v. Humble,
2]
        753 F.3d 905,911 (9th Cir. 2014)......................................................................................5
22
     Priest v. Las Vegas,
23       232 U.S. 604(1914) ..........................................................................................14
24
     Ramsden v. United States,
25      2 F.3d 322, 324(9th Cir. 1993)...........................................................................4

26   Roller v. Holly,
         176 U.S. 398(1900) .........................................................................................................14
27

28    United States v. Doe,
         655 F.2d. 920,922 n. 1 (9th Cir. 1981)..............................................................................7
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 6 of 78 Page ID #:58




 1
     U.S. v. Kama,
2
         394 F.3d 1236, 1237-1238 (9th Cir. 2005).........................................................................4
3
     U.S. v. Medrano,
4        5 F.3d 1214, 1218 (9th Cir. 1993)....................................................................................12
5
     U.S. v. Piwowar,
6        492 F.3d 953 (8th Cir. 2007)............................................................................................12

7    Statutes &Other Authorities:
8    4cn~ Scn~ and 14~' Amendments to the United States Constitution...............................................2
9
     Rule 41~g).........................................................................................................................passim
to
     FRCrP ...............................................................................................................................passim

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 7 of 78 Page ID #:59




                         LIST OF EXHIBITS



A   -     Movant's Declaration

B   -     Los Angeles Times Articles

C   -     U.S. Private Vaults Company Information

D   -     Sample Coin Operated Lockers

E   -     FBI Notice and Webpage

F   -     FBI Form Email

G   -     Private Investigator Report
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 8 of 78 Page ID #:60



 1

 2                     MEMORANDUM OF POINTS AND AUTHORITIES
 3                                              I.
 4                                        INTRODUCTION

 51
              1.     Tenants are persons who rented safety deposit boxes) from USPV.
      (Declaration of Tenant-1 and Tenant-2, ("Decl. of Tenants"), attached as Exhibit A).
 7
       The Subject Property represents the contents of Tenants' box that was seized by
 8
       federal law enforcement pursuant to an inventory search following a police raid at
 9
       USPV. ("Decl. of Tenants," Exhibit A); (Los Angeles Times Article, attached as
10
       E~ibit B("LAT Articles"). The instant motion seeks return of the Subject Property.
11

12                                                 II.
13                                      ISSUES PRESENTED
14

15            2.     To make the case for relief, this motion presents the following issues for
16     the Court's consideration: First, the Court is respectfully requested to grant its
17     discretionary equitable jurisdiction to rule on the merits of this motion.
18            3.     Second, the Court is asked to determine if Tenants have standing to seek
19     relief herein. Third, if the Court finds that Tenants have standing, it is then asked to
20     conduct an inquiry to determine if there is probable cause to justify the continued
21     deprivation of the Subject Property. Fourth, the Court is asked to determine if the
22     Government has deprived Tenants of the Subject Property without due process of law.
23     Fifth, should the Court find that there is no probable cause or that there is a violation of
24     due process, or both, it is asked to order the government to promptly return the Subject
25     Property through the undersigned counsel forthwith.
26            4.     In a separate motion filed contemporaneously with the instant one,
27     Tenants also seek this Court's permission to proceed anonymously.
28
       MOTION FOR RETURN OF PROPERTY               -[~-                                    S408873.
       RULE 41(G)FED.RULES.CR[M.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 9 of 78 Page ID #:61



 1                                               III.
 2                                       JURISDICTION
 3

 4    A. Legal Standard For Conferring Discretionary Jurisdiction in a Rule 41(g)
      Motion.
 5

 6
             5.     This motion is brought under Rule 41(x, FRCrP, and seeks the return of
 7
      the Subject Property. The Subject Property named in this motion is the same Subject
 8
      Property named in Tenant-1's and Tenant-2's declaration.("Decl. of Tenants," E~ibit
 9
      A)
10
             6.     Pursuant to Rule 41(g), "A person aggrieved by an unlawful search and
11
      seizure of property or by the deprivation of property may move for the property's
12
      return."
13
             7.     While Rule 41(~ is typically used to obtain the return of property after an
14
      indictment has been issued, "district courts have the power to entertain motions to
15
      return property seized by the government when there are no criminal proceedings
16
      pending against the movant." U.S. v. Kama,394 F.3d 1236, 1237-1238(9TH Cir. 2005),
17
     (quoting Ramsden v. United States, 2 F.3d 322, 324,(9th Cir. 1993)).
18
             8.     Because such motions seek equitable relief, they are controlled by the
19
      Federal Rules of Civil Procedure and the Courts must exercise "restraint and caution"
20
      before assuming jurisdiction. Id. To determine if the Court should assume jurisdiction,
21
      it must consider the following:
22

23
            I.      Has the government displayed a callous disregard for Tenants'
24
      Constitutional rights?
25
           II.      Do Tenants have an individual interest and need for the Subject Property?
26
         III.       Would Tenants be irreparably injured by denying return of the Subject
27
      Property?
28
      MOTION FOR RETURN OF PROPERTY              -S-                                   S408873.1
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 10 of 78 Page ID #:62



 1        IV.        Do Tenants have another adequate remedy at law?
2            Kama at 1237-1238.
3             12.    If the "balance of equities tilts in favor of reaching the merits" of the Rule
4      41(g) motion, the district court should exercise its equitable jurisdiction to entertain the
5      motion. Id.
6

 7           B.      Basis For Granting Court's Jurisdiction Herein.

8
              13.    Tenants have a possessory interest in and need for the Subject Property.
9
      (Decl. of Tenants, Exhibit A). The search and seizure that is at issue in this motion is
10
       the same search and seizure that is before this Court in the instant case. As such, this
       Court already hasjuYisdiction over this seizure. (LAT Articles, Exhibit B).
12
              14.    Tenants have no other recourse but to seek relief herein because no
13
      forfeiture action is pending against the Subject Property, Tenants have not been
14
       indicted, and the claim process offered by the government violates due process.
15
              15.    As Tenants sit in limbo, they actively suffer daily doses of irreparable
16
       harm as the government callously deprives her/him of the Subject Property without
17
       probable cause and without due process in violation of the 4th, Sth, and 14th
18
       Amendments to the United States Constitution. "The deprivation of constitutional
19
       rights `unquestionably constitutes irreparable injury." Planned Parenthood Ariz.,
20
      Inc. v. Humble, 753 F.3d 905, 911( 9th Cir. 2014)(citing Melendres v. Arpaio, 695
21
       F.3d 990, 1002 (9th Cir. 2012),(quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct.
22
       2673,49 L. Ed. 2d 547(1976))(emphasis added).
23
              16.    Any recourse for Tenants' deprivation must necessarily cure two harms:
24
       First, it must offer a pathway to obtain the ultimate return of the Subject Property.
25
       Second, it must minimize the extent of the irreparable harm by minimizing the
26
       duration of the deprivation.
27

28
       MOTION FOR RETURN OF PROPERTY                                                       S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 11 of 78 Page ID #:63



 1            17.    Tenants are suffering irreparable harm every sin le ~d   he/she is deprived
2      of the Subject Property. But for the instant motion, no other recourse exists that offers
3      a faster and more judicially economical pathway to relief. No other recourse will
4      minimize the ultimate harm better, i.e. the number of days Tenants must be deprived of
5      the Subject Property, than Rule 41(g) relief sought before this particular Court in this
6      particular case.
7             18.    Rule 41(g) relief is litigated with a single motion as opposed to an entire
8      cause of action that will take months and possibly years to resolve. Therefore, Tenants
9      have no other recourse that both presents a pathway to return of the Subject Property
10     while also minimizing the duration, and therefore the extent, of the irreparable harm
11     the ongoing deprivation is actively causing.
12            19.    Rule 41(g) gives the Court authority to use its discretionary equitable
13     powers to cure an adverse collateral consequence suffered by third parties as a result of
14     the government's police action in this case. No better venue or recourse exists to cure
15     the unconstitutional deprivation and illegal search and seizure of the Subject Property.
16

17
                                                  IV.
18
                        BASIS FOR APPEARING UNDER A PSEUDONYM
19

20
              20.    The Ninth Circuit permits the use of pseudonyms in unusual cases where
21
       concealing a party's identity is necessary to protect that party from "harassment, injury,
22
       ridicule, or personal embarrassment." Doe v. Penzato, (N.D.CaI. May 13, 2011, No.
23

24
       920, 922 n. 1 (9th Cir. 1981); Does I thru XXIII v. Advanced Textile, 214 F.3d 1058,
25
       1068 (9th Cir. 2000).
26

27

28
       MOTION FOR RETURN OFPROPERTY               -']-                                   5408873.
       RULE 41(G)FED. RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 12 of 78 Page ID #:64



 1           21.    Tenants appear using a pseudonym because this is an unusual case where
 2    concealing their identity is necessary to protect Tenants from harassment, injury,
 3    ridicule, and personal embarrassment. Id. A separate motion for leave to proceed
 4    anonymously is filed contemporaneously with the instant motion and is incorporated
 5    herein by reference. See Motion for Leave to Proceed Anonymously by Tenant-1 and
 6    Tenant-2, filed contemporaneous herewith.
 7
                                                 1~~
 8
                                       RELEVANT FACTS
 9

10
             A.     U.S. Private Vaults Is No Different Than a Coin Operated Locker.
11

12           22.    USPV is located in Beverly Hills, California and has been in business
13    since 2014. It is a member of the Beverly Hills Chamber of Commerce and advertises
14    itself as a private vault company that rents safety deposit boxes to the general public.
15 (USPV Company Information, attached as E~ibit C). To attract customers, USPV

16    advertised itself as an ultra-secure, high-tech company that uses a 50-ton steel vault,
17     motion detectors, heat sensors, biometric scanners, and 24/7 live video surveillance by
18     ADT to secure its client's property. Id. However, USPV is not a bank, it is not a
19    financial institution, and it is not FDIC insured. On the contrary, it is nothing more
20    than a public storage business that rents very small, very secure storage units.
21           23.    To access the contents of one's box, a customer had to first pass a
22    biometric scanner to gain access to a common area where the boxes were stored.
23    However, the biometric scanner did not give access to the contents of any box. On the
24    contrary, the only waX to access the contents of a box was with a customer key.
25           24.    When renting a new box, USPV provided the tenant with two keys for
26    each box rented just like a hotel may give two key cards to a guest. These keys were
27

28
      MOTION FOR RETURN OF PROPERTY              -$-                                     S408873.l
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 13 of 78 Page ID #:65



 1    identical but could only open the one box they corresponded to. Equally, each USPV
2      box could only be opened by the two keys that were issued to the tenant.
 3            25.    At a typical bank, a safety deposit box can only be accessed with two
4     keys. First, the bank uses its key to unlock the locking mechanism. Then, the customer
 5     uses her/his key to unlock the box. This is not how it worked at USPV. On the
6     contrary, at USPV the "bank lock" was disabled. Instead, to access a USPV box a
 7    customer only needed one of the two keys that USPV gave her/him upon renting their
 8     box. Thus, the only wav to access a USPV box was with a unique customer kev. As an
9     added security feature, each key was unmarked and did not have any box number on it.
10            26.    USPV played up its privacy security in its marketing. When renting a box
11    or boxes to a new customer, it did not ask for any name, address, phone number, email,
12    identification, or any other personal information. As a result, there is no account holder
13     information that corresponds to anv one box.
14            27.    This practice did not violate any federal, state, or local laws and was
15    therefore legal. In fact, it is an accepted and well-stablished business practice used
16    across a multitude of industries, including gyms, bowling alleys, ice-skating rinks, and
17    amusement parks that rent coin operated lockers to anonymous customers. (Sample
18    Coin Operated Lockers, Exhibit D).
19            28.    When using a coin operated locker, a customer puts a quarter in the slot,
20    the door opens, she/he places their items in the box, closes the door, and then secures it
21     by taking the key. No name, address, phone number, email, or identification is asked
22    for or required by any law.
23            29.    The undersigned's investigation into this case revealed that some
24     customers went to USPV when safety deposit boxes were unavailable at their banks
25     during 2020. Other customers went to USPV because it offered up to $500,000 in
26     insurance coverage —which is twice the amount offered by FDIC. In yet other cases,
27

28
       MOTION FOR RETURN OF PROPERTY             -9-                                    5408873.
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 14 of 78 Page ID #:66



 1 1 customers went to USPV simply because it was the first result on a Google search for
 2 ~ "safety deposit boxes near me."

 31

 4

 5

6             B.     Inventory Search Resulting In Seizure of the Subject Property.

 7
              30.    According to the indictment in this case (Doc. Dkt No. 1), USPV
 8
       allegedly used its nest of safety deposit boxes to facilitate drug trafficking, money
9
       laundering, and other offenses.
10
              31.    However, this was due to no fault of Tenants or the Subject Property.
11
      Tenants had no knowledge of these alleged activities, has nothing to do with them, and
12
       denies any and all wrongdoing. Like tenants at a public storage facility, Tenants had no
13
       way of knowing what their neighbors were up to behind the locked doors of their
14
      respective units.
15
              32.    To Tenants' best knowledge, federal law enforcement seized the Subject
16
      Property pursuant to an inventory search when they executed a warrant against
17
       USPV's property between March 22 and March 26, 2021.
18
              33.    To Tenants' best knowledge, the Subject Property was not seized pursuant
19
       to any probable cause-based search. There never was, nor is there presently, any
20
       probable cause to justify any search and seizure or deprivation of the Subject Property.
21
       Specifically, there is no probable cause for forfeiture of the Subject Property under any
22
      federal forfeiture statute.
23

24
      taped a single sheet of printer paper to USPV's front door to advise potential claimants
25
      of a webpage where a claim may be filed. (FBI Notice and Webpage, attached as
26
      Exhibit E). However, the webpage offered no helpful information. It is comprised of
27

28
       MOTION FOR RETURN OFPROPERTY              -I O-                                  5408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 15 of 78 Page ID #:67



 1      nothing more than a web form that asks for name, address, phone number, and email —
 2      the very things USPV customers kept private. Tenants had a reasonable expectation
 3      privacy, not merely in the Subject Property but, as importantly, with regard to
 4      his/her private information as well.
 5             35.    It does not provide any material information that would comport with due
 6      process or that is actually useful to someone desperately looking for information about
 7      what happened with their property, why it was taken, or how to get it back.
 8             36.    When the undersigned contacted the Los Angeles Field Office of the FBI
 9      for information, his call was shuffled around until the line disconnected. Equally, calls
10      and emails to the FBI by aggrieved USPV tenants have been ignored. Notices of
11      representation and requests for information sent to the FBI by private attorneys have
12      been completely ignored —not even a phone call.
13             37.    After two weeks of complete silence, the FBI finally sent an email to
14      claimants who submitted their email addresses online. However, it was a form email
15      that generally advised "Currently, all property seized is in a secure FBI facility." It
16      further advised that the FBI would be in touch in a month, maybe two, and will then
17      make arrangements for return of property or to request "additional information."(FBI
18      Form Email, Exhibit F).
19             38.    The email does not specify what "additional information" entails. It is
20      equally silent about the claim process and offers no instructions, rules, or other insight.
21      It also discoura~ claimants from filing more than one claim or calling the FBI with
22      inquiries, as such efforts "will only slow the process".
23 II          39.    No instructions were given to people who were unsure if their claim was
24      received or who were unsure about how to claim multiple boxes. The FBI has offered
25      no assistance for claimants who have questions or who need help making a claim, such
26      as the elderly, disabled, infirm, or those who cannot read, write, or speak English.
27

28
        MOTION FOR RETURN OF PROPERTY              -I I -                                  5408873.1
        RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 16 of 78 Page ID #:68



 1            40.    Additionally, the form email was only sent to people who had previously
 2     provided their email address on the FBI's web form. As such, it was not reasonably
 3     calculated to apprise any other aggrieved party.
 4            41.    On April 25, 2021, a licensed private investigator retained by the
 5     undersigned diligently searched for public notices relating to the USPV seizure.
 6     Despite finding dozens of press releases about other cases, no notice or information
 7     about the USPV seizure was found. (Private Investigator Report, E~ibit G). Tenants
 8     has never seen or received a copy of any warrant or any notice regarding the seizure of
 9     the Subject Property despite her/his own diligent search. So far, the best source of
10     information for aggrieved parties has been the L.A. Times. (LAT Articles, Exhibit B).
11
                                                 VI.
12
                                            STANDING
13

14
              42.    Tenants can prove a possessory interest in the Subject Property by
15
       accurately providing their box number in conjunction with a description of its contents,
16
       the size ofthe box, and its location within the vault. (Decl. of Tenants, E~ibit A).
17
              43.    Separately, Tenants can prove standing by presenting the two keys that
18
       open their box. Id. Tenants possess both keys and wish to provide them through
19
       counsel for this purpose.
20
              44.    Having keys to a place where an object is located gives one "dominion
21
       and control" over the object. (U.S. v. Medrano, 5 F.3d 1214, 1218 (9th Cir. 1993), see
22
       also U.S. v. Piwowar, 492 F.3d 953 (8th Cir. 2007) ("Constructive possession of a
23

24
       located, or control, ownership, or dominion over the firearm itself').
25
              45.    Because USPV never collected customer information, unlike in a situation
26
       involving a bank account, standing cannot be determined by evaluating evidence of
27

28
       MOTION FOR RETURN OF PROPERTY             - 12,-                                 S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 17 of 78 Page ID #:69



 1     identity. Identity is irrelevant to assessing standing here because it is inconclusive due
 2     to the lack of customer records at USPV. In the anonymous customer setting presented
 3     by USPV, standing is established by an exhibition of accurate personal knowledge
 4     concerning the number, location, and contents of each claimed box or by presenting
 5     both corresponding keys. Tenants can do both.
6
                                                 VII.
 7
                                        DUE PROCESS VIOLATIONS
 8

 9
              46.    The Subject Property was seized pursuant to an inventory search and not
10
       due to a probable cause-based search. As such, there is no basis for continued
11
       detention pending the outcome of any investigation.
12
              47.    Despite this difference, the government persists in its deprivation without
13
       affording aggrieved parties, including Tenants, any due process of law.
14
              48.    When armed government agents executed their warrant at USPV, their
15
       actions served to forcefully evict 600-1000 people from their lawfully rented spaces
16
       without due process. The magnitude of this deprivation is large -both in terms of the
17
       number of people affected and the value of the property being deprived (tens of
18
       millions of dollars, if not more). The effects of this deprivation are also exacerbated
19
       due to the economic impact of the Coronavirus. Not to mention, the duration of this
20
       deprivation is unconstitutionally long.
21
              49.    The government owes Tenants the right to be informed, to receive valid
22
       notice, to know under what authority the Subject Property has been seized, and under
23

24
       meaningful claim that is governed by rules that guarantee fair adjudication, the right to
25
       be heard and lodge objections, and to seek review of adverse decisions.
26

27

28
       MOTION FOR RETURN OF PROPERTY             - L 3-                                  5408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 18 of 78 Page ID #:70



 1            50.    "An elementary and fundamental requirement of due process in any
 2     proceeding which is to be accorded finality is notice reasonably calculated, under all
 3     the circumstances, to apprise interested parties of the pendency of the action and afford
 4     them an opportunity to present their objections." Mullane v. Cent. Hanover Bank &
 5     Trust Co., 339 U.S. 306, 314 (1950), citing Milliken v. Meyer, 311 U.S. 457 (1940),
 6     Grannis v. Ordean, 234 U.S. 385 (1914), Priest v. Las Vegas, 232 U.S. 604 (1914),
 7     and Roller v. Holly, 176 U.S. 398(1900).
 8            51.    Presently, Tenants and every single aggrieved person are completely in
 9     the dark. Nobody knows what is really happening with their property or when, how,
10     and under what conditions it will be returned, including Tenants.
11            52.    This is due to one fact: The government is callously ignoring the 600-
12     1000 people it forcefully evicted from USPV and from whom it seized tens of millions
13     of dollars in property, including Tenants.
14            53.    While the government may not be in a position to send individual notices
15     to people whose identities and addresses it is unaware of, it has failed to take any
16     reasonable steps to apprise aggrieved parties using public means, such as press
17     releases, the media, or other public notices.
18            54.    Posting a single sheet of paper on a door and a publishing a single page
19     webform buried deep within the FBI's website raised more questions than it answered:
20           •       Why is property still being detained?
21           •       Why isn't the Government communicating?
22           •       What legal authority is the FBI's claim process based on?
23           •       How will the FBI adjudicate claims?
24           •       Will there be an opportunity to be heard or object?
25           •       Will there be a review process for denied claims?
26           •       How long will the process take?
27           •       How will disputes be adjudicated?
28
       MOTION FOR RETURN OF PROPERTY                                                    S408873.1
       RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 19 of 78 Page ID #:71



             •       Have special accommodations been made for the elderly, the disabled, or
 2 1 those who do not or cannot read, write, or speak English?

 31          •       Who will make the decision to grant or deny a claim? Is that person a
 4     lawyer, a hearing officer, or a special agent? Were they trained for this purpose?
 5           •       What criteria will FBI decision makers follow when making a ruling on a
 6     claim?
 7          •        What exactly did the FBI mean when it referenced "additional
 8     information" in its email?
 9
10           55.     If there are no rules, then the system is arbitrary and claims will be
11     decided on the individual inclinations of whichever FBI employee gets any one claim.
12    This will result in arbitrary and disparate outcomes that cannot be relied upon and
13     which do not comport with the Constitution's requirements for due process.
14           56.     Aggrieved parties, including Tenants, are stuck because the government
15     has their property locked up in a secure facility without any recourse. Instead, the FBI
16     is telling people to leave them alone and stop making inquiries or else the process will
17    take longer.
18           57.     The government's conduct is callous because it exhibits a complete
19    indifference and disregard for how its actions are affecting the property rights and lives
20    ofthe people who had valuables secured at USPV,including Tenants.
21

22                                              VIII.

23                                  LACK OF PROBABLE CAUSE

24

25           58.     To justify the continued seizure and deprivation of the Subject Property,

26    there must be probable cause. Melrose East Subdivision, 357 F.3d 493, 504 (St" Cir.

27

28
      MOTION FOR RETURN OFPROPERTY               - I S-                                 S408873.1
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 20 of 78 Page ID #:72



 1     2004) Also, probable cause must be s ecific to the person or the object. It cannot be
 2     generalized.
 3             59.    However, in this case, there is no probable cause. There never has been
 4     nor is there presently. On the contrary, the seminal event in this case was an inventory
 5    search that ended on or before March 26, 2021 — not a probable cause search. Either
 6    there is probable cause to justify continued deprivation of the Subject Property from
 7    Tenants or there is not. If there is not, the property must be promptly returned.
 8
 9             A.
                                                                    ~,-o~~e
                      Canine Evidence Not Relevant to ~ele~a~nt Cause Analysis In This
10     Case.

11
               60.    According to the L.A. Times, a police canine was used to search USPV
12
       when executing the warrant. (LAT Articles, Exhibit B). Should the government rely
13
      on a canine olfactory alert in support of probable cause, Tenants would request a
14
      hearing to challenge such evidence because the presence of a large quantity of
15
      narcotics at USPV, which was stored by other unknown third parties, would provide an
16
      innocent explanation for why the Subject Property might smell of narcotics despite not
17
      being involved in any illegal drug related activity.
18
             61.      In Florida v. Harris, 568 U.S. 237, 247-248 (2013), the United States
19
      Supreme Court stated:
20
21                    In short, aprobable-cause hearing focusing on a dog's alert
                      should proceed much like any other. The court should allow
22                    the parties to make their best case, consistent with the usual
23                    rules of criminal procedure. And the court should then
                      n~~o~iiotn   +~to   r~r~~~nrn~   o~~i~or~no    +n   ~oni~o   ~:~~n4   nll   4~0

24                   circumstances demonstrate. If the State has produced proof
25                   from controlled settings that a dog performs reliably in
                     detecting drugs, and the defendant has not contested that
26                   showing, then the court should find probable cause. If, in
27                   contrast, the defendant has challenged the State's case (by

28
      MOTION FOR RETURN OFPROPERTY                        - I C)-                                       5408873.1
      RULE 41(G)FED. RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 21 of 78 Page ID #:73



 1                  disputing the reliability of the dog overall or of a particular
 2                  alert), then the court should weigh the competing evidence.
                    In all events, the court should not prescribe, as the Florida
 3                  Supreme Court did, an inflexible set of evidentiary
 4                  requirements. The question--similar to every inquiry into
                    probable cause--is whether all the facts surroundin~a do~'s
 5                  alert, viewed through the lens of common sense, would make
 6                  a reasonably prudent person think that a search would reveal
                    contraband or evidence of a crime. A sniff is up to snuff
 7                  when it meets that test.
 8

 9           62.    For a canine alert to be relevant, the canine in question must be reliable.
10    To establish reliability, the government must produce evidence "from controlled
11    settings that a dog performs reliably in detecting drugs." Id. Canines are used by police
12    to develop probable cause on the theory that an object could only smell of drugs if it
13     was recently in close proximity to a large quantity of drugs for an extended period of
14    time. However, that theory is inapplicable to this case because the Subject Property
15     was stored in the same closed room where other unknown third parties stored large
16    quantities of narcotics for long periods of time due to no fault or knowledge of
17    Tenants.
18           63.    A positive canine alert is just an indication that the dog smelled a specific
19    odor it was trained to detect. The dog's alert does not indicate why the dog smells what
20    it smells. To have meaning, a canine alert must be viewed in light of all the
21    circumstances, such as an innocent explanation for why an object may smell of
22    narcotic odor.
23

24                                               IX.
25                                     REQUESTED RELIEF
26

27

28
      MOTION FOR RETURN OF PROPERTY              _ 17_                                   S408873.1
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 22 of 78 Page ID #:74



 1           64.      Tenants respectfully appear before this Court to obtain return of the
 2     Subject Property and nothing more. In essence, the Court is asked to answer four
 3     ultimate questions in a manner that protects Tenants from the irreparable harm that
 4     they will incur by having their identity, name, or other personal information exposed:
 5    Should the Court acceptjurisdiction? Do Tenants have standing? Is there a probable
 6     cause violation? Is there a due pr cess violation?
                                        0~1,-
 7           65.      To answer thes     e questions, the Court is asked to begin its inquiry by
 8     conducting an in camera review to determine standing, pursuant to L.R. 79-6
 9     Confidential Court Records — In Camera Review. The purpose of conducting this
10    review in camera is to protect Tenants' privacy and the integrity of Tenants'
11     description of their box number, box location, box size, and box contents. If disclosed
12     publicly, Tenants would lose the ability to use this information to prove their
13     possessory interest in the Subject Property.
14           66.     To make a decision on standing, the Court is asked to order Tenants'
15 ~ counsel to provide the Court with an unredacted version of Tenants' sworn

16    Declaration, E~ibit A, for the Court's in camera inspection, which. contains her/~iis
17    descriptions.
18           67.     The Court is then asked to contemporaneously order the government rL
19    submit its evidence, in affidavit form, concerning Tenants' box size, location in tie
20    vault, and the contents of each claimed box. Such evidence may include inventory
21    reports, image scans, photographs, or videos by crime scene investigators. The Court is
22    asked to receive these items in camera and compare them to Tenants' descriptions
23    contained in their Declaration, Exhibit A.
24           68.     Should the government wish to inspect an unredacted copy of Tenants'
25    Declaration, Exhibit A, so it may fairly review and challenge Tenants' claim of
26    standing, the Court could use its equitable powers to balance that interest against
27    Tenants' need for privacy by ordering the parties to appear for an in camera hearing,
28
      MOTION FOR RETURN OF PROPERTY              -18-                                   S408873.1
      RULE 41(G)FED. RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 23 of 78 Page ID #:75



 1     wherein each side is ordered to disclose its evidence regarding standing to the other
 21    through counsel. However, the Court should balance the government's interest by
 3     making disclosure reciprocal and not one sided.
 4           69.    By using in camera proceedings, the Court can conclusively assess the
 5     standing while still giving the government its fair chance to challenge standing in a
 6     manner that does not compromise Tenants' privacy or the confidential nature of
 7     Tenants' Declaration.
 8           70.    If the Court finds that Tenants have provided a reasonably accurate
 9i    description as stated above, it should find that standing has been established as it
10     would be virtually impossible for someone to guess that information. Having such
11     special knowledge evidences Tenants' possessory interest. Since Tenants have a valid
12     possessory interest, they also have standing.
13           71.    If the Court does not yet find standing after reviewing Tenants'
14     descriptions, it can then order the government to determine if Tenants' keys unlock the
15     box they are claiming. Either the government could record this test on video and
16     provide it to the Court in affidavit form or it could perform the test in a hearing before
17    this Court that Tenants' counsel may also attend. If Tenants' keys unlock their claimed
18     box, the Court should then find that standing is established. It should be emphasized
19    that the proposed in camera review is limited to the Court's assessment of standing
20    and nothing else.
21           72.    If the Court finds that Tenants have standing, it is then asked to conduct a
22    probable cause inquiry and to assess Tenants' due process claims. Because the burden
23    shifts back to the government in a probable cause inquiry, the Court is asked to order
24    the government to produce its evidence, under oath, of probable cause regarding the
25    Subject Property. The Court is also asked to conduct an evidentiary hearing so that it
26    may receive evidence to rule on this motion, including to answer questions concerning
27

28
      MOTION FOR RETURN OF PROPERTY              -19-                                    5408873.1
      RULE 41(G)FED.RULES.CRIM.PROC.
     Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 24 of 78 Page ID #:76



 1     the admissibility and weight of any canine olfactory evidence. Rule 41(x, FRCrP,
 2     Florida v. Harris, 568 U.S. 237, 247-248 (2013).
 3           73.     Finally, upon finding that there is no probable cause or finding that there
 4     is a due process violation, or both, the Court is asked to order the government to
 5     promptly return the Subject Property through the undersigned counsel forthwith.
 6            WHEREFORE, Tenants and the undersigned attorneys respectfully motion this
 7     Court for the relief requested above and to order the United States of America to
 8     promptly return the Subject Property through the undersigned counsel forthwith.
 9

10

11
      DATED: Apri127, 2021                            Respectfully submitted,
12
                                                      LAW OFFICES OF BRIAN SILBER
13

14

15
                                                     By:
16                                                         rian i er
                                                          Attorneys for Movants
17                                                        Tenant-1 and Tenant-2
                                                         (Pro Hac Vice Application Pending)
18

19
      DATED: April 27, 2021                          Respectfully submitted,
20
                                                     THE LENTZ LAW FIRM,P.0
21

22

23

24                                                         o ...,,,., ... ~,.,..
                                                           Attorneys fo               ants
25                                                         Tenant-1 an             enant-2
26

27

28
      MOTION FOR RETURN OF PROPERTY
                                                                                             5408873.1
      RULE 41(G)FED. RULES.CRIM.PROC.
              Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 25 of 78 Page ID #:77



                                                       PROOF OF SERVICE

               2          I, Malgorzata A. Graves, declare as follows:

               3          I am over the age of eighteen years, and not a party to the within case; my business
                   address is The Lentz Law Firm, P.C., 9171 Wilshire Blvd, Suite 500, Beverly Hills, California
              4    90210. On Apri128, 2021, I served the within:

               5               MOTION OF RETURN OF PROPERTY by TENANT-1,TENANT-2

              6    in the United States District Court, Central District of California, Court Case No. 21-CR-00106-
                   MCS,by sending a true copy thereof, as indicated and addressed as follows:
               7

               8                  Mr. Andrew Brown
                                 Assistant US Attorney
               9
                                 Office of US Attorney
              10                  Major Frauds Section
    0                            312 North Spring Street
              11
    aU   a,
                                 11th Floor
v `~                             Los Angeles, CA 90012-4700
a -~ '^
  z ~
              12
  r ~                            [Fax:]
~~~, ~        13
w W ;~
3~ ~
¢o            14                (BY MAIL)By placing such document in an envelope, with postage thereon
  ~, o                          fully prepaid for First Class Mail, for collection and mailing at 79 Forest Lake
a
NF~' "
     °'       15                 Dr., Asheville, NC 28803. I am readily familiar with the process of collection
H
                                 and processing of correspondence, said practice being that in the ordinary
w Q ~'
    7

    77
         N

         y
              16                 course of business, correspondence is deposited in the United States Postal
~a o                             Service the same day as it is placed for collection.
~N            17
         F
                                (BY PERSONAL SERVICE)By causing such document to be delivered by
    ,~        18                 hand with instructions that it be personally served.

              19                (BY FACSIMILE)By placing such document for collection and transmission
                                 at the office of The Lentz Law Firm, P.C., Los Angeles, California, to the
              20                facsimile numbers listed above. I am readily familiar with the practice of The
                                 Lentz Law Firm, P.C., for collection and processing of facsimiles, said practice
              21                 being that in the ordinary course of business, facsimiles are transmitted
                                 immediately after being placed for processing.
              22

              23          I declare under penalty of perjury under the laws of the United States that
                             --~
              24   Asheville. North Carolina.

              25

              26

              2~
                                                                              Malgorzata A. Graves
              28


                                                          PROOF OF SERVICE
    Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 26 of 78 Page ID #:78




A
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 27 of 78 Page ID #:79




 1

 2                         REDACTED VERSION OF DOCUMENT
                          PROPOSED TO BE FILED UNDER SEAL
 3

 4
                    DECLARATION UNDER PENALTY OF PERJURY
 5
                               BY TENANT-1 AND TENANT-2
 6
           1.     We are the people identified as TENANT-1 and TENANT-2 in Tenant-
 7
     1 's and Tenant-2's Motion for Retzrr-n ofProperty filed in case number 21-CR-00106-
 8
     MCS, in the U.S. District Court for the Central District of California, by our attorneys
 9
     Brian Silber and Jacek Lentz. We submit this declaration in support of that motion.
10
           2.     The "Subject Property" named in that motion is the same "Subject
11
     Property" identified in this declaration and in the exhibits attached hereto.
12
           3.
13
                     box number 503 ("Box 503") located at 9182 West Olympic Blvd.,
14
     Beverly Hills, California, 90212.
15
           4.
16

17

18

19
           5.     We offer the following description of Box 503 and its contents:
20

21

22

23

24



26

27

28

                                                 -1-
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 28 of 78 Page ID #:80




          6.


          7.




~o
11

12

13

14

15

16

17

18

19         9.

20

21

22         10.

23

24         1 1,

25

26
           12.    We hereby authorize law enforcement, including the FBI, to release the
     Subject Property,                                          , to our attorneys Brian
27

28
     Silber and/or Jacek Lentz.

                                             -2-
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 29 of 78 Page ID #:81




 1

 2                        OATH PURSUANT TO 28 U.S.C. &1746
 3

4          I declare under penalty of perjury that the foregoing is true and correct.
5    Executed on April 26, 2021 in Beverly Hills, California.
6

7

8
     Tenant-1                                    Tenant-2
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 30 of 78 Page ID #:82




                  EXHIBIT

          DE L                              TI
            TE                              T-
            TE                              T-
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 31 of 78 Page ID #:83
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 32 of 78 Page ID #:84




                   EXHIBIT

          DE LA                             TI
            TE                              T-
            TE                              T-
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 33 of 78 Page ID #:85
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 34 of 78 Page ID #:86




                   EXHIBIT

          DE L   TI
            TE A T-
            TE   T-
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 35 of 78 Page ID #:87
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 36 of 78 Page ID #:88




      B
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 37 of 78 Page ID #:89
4/28/2021                                   Bey     Hills store let criminals store drugs and cash, prosecutc   ~ -Los Angeles Times




      CALIFORNIA



     Beverly Hills store let criminals stash guns, drugs and cash in vault
     at strip mall, prosecutors say




            __




https://www.latimes.cortUcalifornia/story/2021-04-02/fbi-Beverly-hilIs-vault-search-seizure                                            1/13
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 38 of 78 Page ID #:90
4/28/2021                                  Bev,    dills store let criminals store drugs and cash, proseculo   -Los Angeles Times




     Federal agents have seized evidence from U.S. Private Vaults, a Beverly Hills business that has been charged with three
     counts of conspiracy. (Irfan Khan /Los Angeles Times)


     By MICHAEL FINNEGAN ~ STAFF WRITER

     APRIL 2, 2421 6:36 PM PT




     When federal agents descended on a Beverly Hills strip mall last month,it took them
     five days to seize the contents of hundreds of safe deposit boxes inside a store called
     U.S. Private Vaults.


     On Friday, the __government revealed why it was so interested in the seemingly mundane
        _-
     business wedged between a nail salon and a spa: It was laundering money for drug
     dealers and letting them stash guns,fentanyl and stacks of $ioo bills in security boxes
     that were rented anonymously, prosecutors alleged.



 https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                         y~ 3
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 39 of 78 Page ID #:91
4/28/2021                                 Bev. _ riills store let criminals store drugs and cash, prosecuto   -Los Angeles Times


    In an indictment against U.S. Private Vaults, Inc., the U.S. attorney for Los Angeles
    accused the company of marketing itself deliberately to attract criminals, saying it
    brazenly promoted itself as a place customers could store valuables with confidence that
    tax authorities would behard-pressed to learn their identities or what was stored in
    their locked boxes. To access the facility, customers needed no identification; it took just
    an eye and hand scan to unlock the door.


   "We don't even want to know your name," it advertised, according to prosecutors.




                                                                      ADVERTISEMENT




    Prosecutors also allege that an owner and employees of the company were involved in
    drug sales that took place at the business and helped customers convert cash into gold
    in amounts that would avoid suspicion.


    Even before charges were announced,the case set off a court fight over the legality of
    the government's seizure of the contents of every safe deposit box in the store. Earlier
    this week, one customer went to court claiming that the government overreached by
    confiscating the belongings in every security box without showing why it suspected each
    person of committing crimes.


    Armed with a warrant, FBI and Drug Enforcement Administration agents raided the
     business on March 22. They took several days to go through all the boxes and move the
     valuables to an FBI warehouse, according to court papers. Although the warrant
https://www.latimes.com/califomia/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                          3/13
          Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 40 of 78 Page ID #:92
!1Y~:7P~~Y~1                               Bey     dills store let criminals store drugs and cash, prosecutc        ~ -Los Angeles Times

      remains under seal, prosecutors argued Friday that the magistratejudge who approved
     it gave permission for the sweeping seizures.


     "The government seized the nests of safety deposit boxes because there was
      overwhelming evidence that USPV was a criminal business that conspired with its
      criminal clients to distribute drugs,launder money,and structure transactions to avoid
      currency reporting requirements, among other offenses," they said in papers filed in Los
      Angeles federal court.

                                                                                                               __      __


                    "~        -~ ~ ~                     ~    Is Partnership Data the Solution to the
                          l
                              ~'~~           _   ~..~
                                                              Cookieless Future? L
                                                              By Backstage with the Brand
               ~~              ~            p                 Mars' Global Head of Media on nailing your media mix,the
                                                              amplifying power of data and navigating a world without cookies.



      The search, prosecutors claimed,turned up an unspecified number of weapons, along
      with fentanyl, OxyContin and "huge stacks of $goo bills" sniffed out by drug dogs. One
      box allegedly contained $i million in cash.


      In the March g indictment that was unsealed Friday, a federal grand jury charged U.S.
      Private Vaults with three counts of conspiracy — to launder money, distribute narcotics
      and structure cash transactions to dodge detection. None of the people who are
      allegedly behind the operation were named in the court records. It is was not
      immediately clear whether any individuals will face criminal charges as well.


      Nobody answered the phone Friday at U.S. Private Vaults, and the voicemail was not
   __ a~ceptir~g messages. RepresentatiuEs_ofthe company could not he_reached. _ __




https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                                 4/13
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 41 of 78 Page ID #:93
4/28/2021                                 Bev.    dills store let criminals store drugs and cash, prosecuto,   -Los Angeles Times




                                                                                                                                      <,




                                                                                                                                    ..~.s




                                                                                __


    Federal agents relied on informants and at least one undercover officer to gather information about transactions that took
    place at U.S. Private Vaults. (Irfan Khan /Los Angeles Times)



    U.S. Private Vaults shared its storefront with Gold Business, a jewelry and precious
     metals dealer that was named as a co-conspirator. Gold Business helped customers
    convert cash to gold and avoid federal reporting requirements for currency transactions
    exceeding $io,000, prosecutors alleged.


    Federal agents relied on multiple informants and at least one undercover police officer
     who posed as customers to gather information about transactions that allegedly took
     place inside the store, the indictment shows.


    The government unsealed the indictmentjust an hour before acourt-issued deadline to
     respond to legal filings by a U.S. Private Vaults customer, who alleged the government's
    search of what hundreds of people stored in their boxes was unconstitutional.


https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                          5/13
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 42 of 78 Page ID #:94
4/28/2021                                  Bev. _dills store let criminals store drugs and cash, prosecuto   -Los Angeles Times


    The unnamed customer,listed in court papers as John Doe,said the search warrant
    should not have authorized seizure of the jewelry, currency and bullion that he kept in
    his three boxes at U.S. Private Vaults, because there was no probable cause to suspect
    the person committed a crime.


    "Just as the tenant of each apartment controls that space and therefore has a reasonable
    expectation of privacy in it, each of the hundreds of renters of safety deposit boxes ...
     has a separate reasonable expectation of privacy in his or her separately controlled box
     or boxes," the person's attorney, Benjamin N. Gluck, wrote in the complaint.


     Gluck is seeking a court order to stop the FBI from requiring anyone whose items were
     seized and inventoried by the government to identify themselves and subject themselves
     to an investigation to verify their legal ownership of the valuables.


    Gluck alleged that the government was holding his client's illegally seized goods
    "hostage" until he identifies himself, citing a description by assistant U.S. Atty. Andrew
     Brown of the procedure for retrieving valuables.


    "Though Mr. Brown perhaps deserves credit for his candor, his announced plan is
    grossly improper and manifestly unconstitutional," Gluck wrote in court papers.


     Brown conceded in court papers that some U.S. Private Vaults customers were "honest
     citizens to whom the government wishes to return their property.


    "But the majority ofthe box holders are criminals who used USPV's anonymity to hide
    their ill-gotten wealth," he wrote."To distinguish between honest and criminal
   ___customers,the gnv~rnment must examine th~_~g~~ifi~ fa~~~ of each box and each claim,.
     precisely what the anonymous plaintiff wants to prevent by refusing to disclose not only
     his identity, but even the specific boxes he claims are his."


                                 CAllFORNIA


 https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                       6/13
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 43 of 78 Page ID #:95
4/28/2021                                 Bev. ,Hills store let criminals store drugs and cash, prosecutc   ~ -Los Mgeles Times

                               Suspect in Orange shooting is charged with murder as victims are identified
                 ~'             April 2, 2021
                F ti :<.




    Nina Marino, a Beverly Hills attorney with several clients who stored things at U.S.
    Private Vaults, said that even if some customers used the boxes for criminal activity,
   "that does not authorize the government's conduct in this sweeping action of not only
    seizing innocent box owners'property, but viewing that property."


   "Every single person that paid money on a monthly basis did that with the expectation
    of maintaining their anonymity, and it's just outrageous that the government has such
    low regard for the 4th Amendment and for an individual's expectation of privacy," she
    said.


    Beth Colgan, a UCLA law professor, called the dispute "fascinating," saying the big
    question is whether the sealed search warrant shows there was probable cause to believe
    evidence of criminal wrongdoing could be found in virtually all ofthe safe deposit boxes.


   "I would just be very surprised if a judge had approved a warrant that would allow the
    FBI to go through every single box absent evidence that the entire system was corrupt,"
    she said."Maybe they have the evidence, and that's the thing we don't know."


    On Friday, signs of the raid remained. A hole in the drywall with wires exposed was all
    that remained of the eye and hand scanner customers used to gain access to the facility.
    Directly above the hole was a sign that read:"Position green dot between your eyes."
    Black duct tape covered a security camera and door locks.


    Taped to the front door was a paper instructing customers "to initiate a claim for your
     U.S. Private Vaults box" on the FBI's website.




https://www.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                        7/13
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 44 of 78 Page ID #:96

4/28/2021                                 Bey       sills store let criminals store drugs and cash, prosecutor   -Los Mgeles Times




    A sign taped to the front door of U.S. Private Vaults instructs customers on how to recover their possessions. (Irfan Khan /
    Los Angeles Times)




                                                                               rt
                                                                               ~

                                           The perils of parenting through a pandemic
     What's going on with school? What do kids need? Get 8 to 3, a newsletter dedicated to the questions that
                                      keep California families up at night.

                                                                            ~, 9. ~,.


    You may occasionally receive promotional content from the Los Angeles Times.




https:/Nvww.latimes.com/california/story/2021-04-02/fbi-Beverly-hills-vault-search-seizure                                           8 13
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 45 of 78 Page ID #:97
4/28/2021                                 Bey       tills store let criminals store drugs and cash, prosecutor   -Los Mgeles Times



                       Michael Finnegan
         <>
      y Twitter      [o]' Instagram       ~ Email        f Faceboak


      Michael Finnegan is a Los Angeles Times reporter covering federal courts and law
      enforcement. He previously covered state and national politics, including the 2020
      presidential campaign.




                                                                     ~~~~~~~ .~t.~~ a ,.




        ~a
        :
        ~,~»~.5




                                                                                                                                .R   f•


              L.A. County to follow new federal
              mask guidance



    SUBSCRIBERS ARE READING


                                                CALIFORNIA

                                                Kristin Smart vanishing suspect was later accused ofsezually assaulting
                                                women in L.A.

https://www.latimes.com/california/story/2021-04-0?Jfbi-Beverly-hills-vault-search-seizure                                                9/13
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 46 of 78 Page ID #:98
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit box   os Angeles Times




                                                               X0,5.~U1QCl¢S ~i1tlE~                                             Q


     CALIFORNIA



    After FBI seizure ofsafe deposit boxes in Beverly Hills, legal
    challenges mount




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            1/17
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 47 of 78 Page ID #:99
4/28/2021                                          questions FBI seizure of Beverly Hills safe deposit box   os Angeles Times




    William, who wishes to conceal his identity, is photographed at U.S. Private Vaults in Beverly Hills where he had stored cash
    and precious metals before federal agents descended on the Beverly Hills strip mall last month and seized the contents of
    hundreds of safe deposit boxes inside the store, on Wednesday, April 7, 2021. (Christina House /Los Angeles Times)


    By MICHAEL FINNEGAN ~ STAFF WRITER

     APRIL 8, 2021 6 AM P7


                    ~'


    A retired flooring contractor was watching television one night last month when he saw
    a news report about federal agents raiding U.S. Private Vaults, a store in a Beverly Hills
    strip mall that let customers rent safe deposit boxes anonymously.


     He knew the place well. It's near his home and,for years, he has rented a long, narrow
     box there to keep about $60,000 in cash, gold and silver. It also contained the title
     certificate for his pickup truck.



https://www.latimes.com/california/story/2021-04-08/seizure-beveriy-hills-safe~eposit-boxes-lawsuits                                2/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 48 of 78 Page ID #:100
4/28/2021                                          questions FBI seizure of Beverly Hills safe deposit box   os Mgeles Times

    The 69-year-old man,who declined to be named because of privacy and safety concerns,
    said he has kept the stockpile of currency and precious metals since getting spooked by
    the 2008 financial crash."You never know what's going to happen,the way the world's
    going today," he said.


    That financial net vanished — at least for now — in the raid.




                                                                     ADVFRTISF_.MFNT




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                          3~1~
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 49 of 78 Page ID #:101
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit boa   os Angeles Times




    Federal agents descended on U.S. Private Vaults in a Beverly Hills strip mall last month and seized the contents of hundreds
    of safe deposit boxes inside the store, on Wednesday, April 7, 2021. (Christina House/Los Angeles Times)



    ~rmez~with ~ warrant, agents with the ~~~ amt Drug~;nforcemem Administration
    pulled each of the store's several hundred boxes out of the walls and seized all the
    contents. It took five days to inventory everything and take it to an undisclosed
    warehouse. Prosecutors said drugs, weapons and stacks of currency that drew the
    attention of drug-sniffing dogs were discovered.

https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                              4/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 50 of 78 Page ID #:102
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit boa   os Angeles Times

    To reclaim property, people must identify themselves to federal authorities and prove
    they are the rightful owners ofthe items — a bar that may prove challenging to clear
    when dealing with cash, gold, heirloom jewelry and other undocumented items.


    The raid has set off legal challenges from five box holders who say the government
    violated the constitution's ban on unreasonable search and seizure.


    U.S. District Judge R. Gary Klausner on Tuesday declined one customer's request for an
    emergency order that would have blocked prosecutors from using the boxes' contents as
    evidence in the investigation. It also would have stopped the FBI from requiring box
    holders to identify themselves as a condition of getting their valuables back.


    Klausner, however,left open the possibility that the sweeping nature of the seizures
    violated the box renters' rights.


    Klausner's ruling came in the first ofthe five lawsuits filed by U.S. Private Vaults
    customers, who estimate there were 60o to i,000 boxes in the store.




https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            5/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 51 of 78 Page ID #:103
4/28/2021                                          questions FBI seizure of Beverly Hills safe deposit boa   .os Angeles Times




    U.S. Private Vaults shut down its business in a Beverly Hills strip mall in late March after federal agents seized the contents
    of its safe deposit boxes during afive-day search. (Joel Rubin /Los Angeles Times)


                                                                                                                        __       _ ___




                                                                      ADVERTISEMENT



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                                    6/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 52 of 78 Page ID #:104
4/28/2021                                          questions FBI seizure of Beverly Hills safe deposit boy   os Angeles Times




    Prosecutors have argued in court filings that they are on solid legal footing, saying they
    can prove the company itself is a criminal enterprise and that most ofthe box holders
    were criminals hiding "ill-gotten wealth." But they also acknowledged in court records
    that innocent people had been swept up in the case. No charges have been filed against
    any of the store's customers.


    Legal scholars say the U.S. attorney's office in Los Angeles is testing constitutional
    restraints on the government's power to seize private property.


   "This was at bottom executing a warrant at a business," said Orin Kerr, a UC Berkeley
    law professor."W'hat makes it different is that hundreds of customers had their own 4th
    Amendment protected spaces in their safe deposit boxes. That's what makes this
    unusual. It's notjust the business. It's also users storing their things —some engaging
    in criminal activity, others not, I assume."


    A federal grand jury indicted U.S. Private Vaults last month on three counts of
    conspiracy — to distribute drugs,launder money and structure cash transactions to
    dodge currency reporting rules. The indictment lists four unnamed people affiliated
    with the business as co-conspirators but has not charged them. More charges could be
    filed later.




                                                                     ADVERTISEMENT




https://www.latimes.coMcalifornia/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                            7/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 53 of 78 Page ID #:105
4/28/2021                                           questions FBI seizure of Beverly Hills safe deposit bo>   .os Angeles Times




    In a court statement defending the seizure, FBI agent Kathryn E. Bailey said agents
    searching the boxes found fentanyl, OxyContin, guns, gold bullion and stacks of $ioo
    bills. Some of the largest-sized boxes each contained more than $i million in cash, she
    said.


    Customers who sued the government said prosecutors had no right to seize the contents
    of their boxes because they had no evidence that would give them reason to suspect the
    customers were stashing contraband or committing some other crime.


    Jeffrey B. Isaacs, an attorney for one customer, accused prosecutors of trying to force
    people who want their property back to reveal their names to the FBI,subject
    themselves to criminal investigation and prove they lawfully acquired what they stored
    in the boxes.


   "This is as illegal a search and seizure as I've ever seen," Isaacs said. "It's rather
    shocking."




                                                                      ADVERTISEMENT




                                CALIFORNIA



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                             8/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 54 of 78 Page ID #:106
4/28/2021                                          questions FBI seizure oT Beverly Hills safe deposit boa   .os Angeles Times

                               Beverly Hills store let criminals stash guns,drugs and cash in vault at strip mall,
                               prosecutors say
                               April 2, 2021




    His client is identified in court papers by the pseudonym James Poe. The four others
    who have sued are also seeking to retain their anonymity: John Doe, Charles Coe,
    Michael Moe and Richard Roe.


    The retired Pico-Robertson contractor has not sued,but tried to file a theft report with
    Beverly Hills police, who refused to take it.


    Klausner's ruling rejected Doe's request for a temporary restraining order that would
    have unsealed the court-approved seizure warrant; stopped inspection of any box the
    government has no specific justification to search; barred agents from using anything
    they found in such boxes in criminal investigations; and stopped the FBI from requiring
    personal information from people trying to retrieve their valuables.




                                                                     ADVERTISEMENT




    Doe rented three boxes to store jewelry, currency and bullion, but sought a court order
    that applied to the whole store.



https://www.latimes.coMcalifornia/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                             9/17
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 55 of 78 Page ID #:107
4/28/2021                                          ~ questions FBI seizure of Beverly Hills safe deposit bo:   _os Angeles Times

    "It is possible that the government's seizure and search ofthose other boxes violated the
    4th Amendment rights of their owners," Klausner wrote. But the request was "far
     broader than necessary" to protect Doe from harm.


    The court is still considering Doe's request for a preliminary injunction. Benjamin
     Gluck, his attorney, said "the government's scheme is manifestly unconstitutional."


    In court papers filed last week,Assistant U.S. Atty. Andrew Brown said agents "seized
    the nests of safety deposit boxes because there was overwhelming evidence" that U.S.
    Private Vaults "was a criminal business." The compan~s promise of anonymity
    attracted criminals looking to safeguard cash, he said. Brown acknowledged some
    customers were "honest citizens" who should get their things back.




                                                                      ADVERTISEMENT




    Standards for what makes a search legal have shifted in recent years as digital
    communications pose new challenges. Courts have required warrants for searches of
    locations where people have a "reasonable expectation of privacy." Exceptions, however,
    have been made when law enforcement has sought personal data and other things that
                                                                              _ _ ----
    suspects have technically put in the possession of a third parry like a phone company or
    storage facility.


    In 2018,the ~.i.~r~me Gourt narraw~~h~~ exce i n ,ruling that police need a
    warrant to collect cellphone tracking records that can reveal everywhere a person goes.
https:/lwww.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                              10/17
      Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 56 of 78 Page ID #:108
4/28/2021                                          s questions FBI seizure of Beverly Hills safe deposit bo:   _os Angeles Times

    Even though the location data is kept by a private company, Chief Justice John G.
     Roberts wrote,"we decline to grant the state unrestricted access."


    Hadar Aviram, a UC Hastings law professor, said the warrant that remains under seal in
    the U.S. Private Vaults case is the key to whether prosecutors met the legal standard for
    breaking the box holders' expectation of privacy. Prosecutors would need to show they
    had probable cause to believe evidence of criminal activity would be found in a
    substantial portion of the boxes —perhaps close to a third ofthem,she said."There's
    good cause for concern here," she said.


    Kerr, the UC Berkeley law professor, said he expected the seizure of all the boxes would
    ultimately hold up in court, but the legal question still did not appear "cut and dry."




                                                                      ADVERTISEMENT




            How does the 4th Amendment apply to the "U.S. Private Vaults" case, busting the
             Beverly Hills store where people could anonymously store guns and drugs(and
                                                                  anything else)?


                                                A thread. https://t.co/IiELUQ9DJo

                                              — Orin Kerr(@OrinKerr)Apri14, 2o2i



https://www.latimes.com/california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                              11/17
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 57 of 78 Page ID #:109
4/28/2021                                           ~ questions FBI seizure of Beverly Hilis safe deposit bo:   _os Angeles Times

     Robert Frommer,senior attorney at the libertarian Institute for Justice in Virginia,
     called the seizure of the boxes "egregious."


    "Those property owners have their own independent rights to be secure in their persons
     and property," he said."The government can't come in there and say, because the
     business allegedly did something wrong,those people are not entitled to the protections
     of the 4th Amendment."




                                           The perils of parenting through a pandemic
      What's going on with school? What do kids need? Get 8 to 3, a newsletter dedicated to the questions that
                                       keep California families up at night.


                                                                                     '~

    You may occasionally receive promotional content from the Los Angeles Times.




                        Michael Finnegan

      ~ Twitter       Q Instagram         ~1 Email        f Facebaok


       Michael Finnegan is a Los Angeles Times reporter covering federal courts and law
      enforcement. He previously covered state and national politics, including the 2020
 _ ____}~r~sidential ~amP~-                        _ __




https://www.latimes.cort✓california/story/2021-04-08/seizure-Beverly-hills-safe-deposit-boxes-lawsuits                              12/17
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 58 of 78 Page ID #:110
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 59 of 78 Page ID #:111
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 60 of 78 Page ID #:112




                                                                                              r~
                                                                                ~z;-
                                                                                                   a
                                                                                       ~~.    '~
                                                                                         ~_
                                                                                                                                                                                   ~        ~          ~             s
                                                                                                       ~~~                                                                        ~.
                                                                                                                                                                                  .              ...rr ~.r r~ ~s, ,
                                                                                                       ~':t
                                                                                                              t,
                                                                                                       "
                                                                                                       :
                                                                                                                                                                                   .~,    «» .~»... , A...
                                                                                                                   i~ ~~ ~                                  ~ ~j~,
                                                                                                                                   ~       V        ~ I~
                                                                                                                   hM1                                      ~Il l
                                                                                                                                                                            ~.:            ~,
                                                                                                                             ~~.
                                                                                                                                                                                         ~::~R:.,
                                                                                                                                                                                                           -......
                                                                                                                                                                                                r~w~.c.~n~r,
                                                                                                                                                                     ,.
                                                                                                                                       i,ssue
                                                                                                                                           .    q! ..., ~
                                                                                                                                             .„....-a...-_..,~......~_..,
                                                                                                                                                                            ~`
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 61 of 78 Page ID #:113
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 62 of 78 Page ID #:114
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 63 of 78 Page ID #:115




                                            qi
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 64 of 78 Page ID #:116
                Info(~usq vi    ~s.com(m~~~,4~J~3~4~§RrlvatgY,~ .com),I~ A      ~   -HOURS"
                               Shtt s: www.usprivatevaults.com location-hours




          (https://www.facebook.c
       (https: www.youtube.com/user/USPrivateVaults)
 ,'

     U.S.. I             VAULTS
 https://                                 .usprivatevaults.com~



   USPV rents safe deposit boxes like those
   found at banks but with two primar~e a message
   difFerences.

   Complete Privacy
   Clients are identified through biometric (iris scan and hand geometry)technology.




   Enhanced Security
   Client's assets are protected with security measures not found at banks:

   • Our structural steel, reinforced concrete vault(built by American Vault Corp.), was designed
      to withstand natural disasters such as fires and earthquakes as well as assaults that could
      occur in the event of civil unrest.
   • Access to the vault requires biometric (iris scan/hand geometry)identification.
   • ADT monitors the vault 24 hours a day via video "guard tours"from its central station.
   • The vault is equipped with motion detectors, heat sensors,and other sophisticated s~c~uh~bla espanol
 Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 65 of 78 Page ID #:117

               measures to detect the ~,resence of intruders after regular business h.,,.rs.
         • In the event of any perceived threat,ADT shall alert the Beverly Hills Police department(less
            than five minutes away)as well as their private armed response team.
         • Our security system features multiple layers of redundancy.
         • The vault is sealed and cannot be opened except during prescribed business hours.

        Have additional questions? Check our FAQ_ fr              uen ly_-asked-questions-faq),(Frequently
        Asked Questions)or Contact Us(/contact-us).




Schedule An Appointment
 04/15/2021          '' 10:OOAN v

 enter email(optional)

*enter email for appointment reminder
      Submit



Video

               U.S. Private Vaults - N 4...                                            Leave a message




Q LOS ANGELES LOCATION
9182 West Olympic Boulevard
  v rIY~~,CA 90212

B CONTACT US
888-948-8778
inf     usprivatevaults.com_'>>       :~~°;t;~. ~~ _   , _,~ ~ ~ , ~~




O HOURS                                                                                              Se habla espanol
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 66 of 78 Page ID #:118

Monday -Friday:lOAM to SPt~.
Saturday:llAM to 4PM
* temporary quarantine hours

Special Holiday Hours May Apply



                                              Insurance by:




                                            SDBI~
                     safe   positboxinsurance.com




                  X2011-2019 U.S. Private Vaults, Inc. -Al l rights reserved worldwide




                                                                           Leave a message




                                                                                         Se habla espanol
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 67 of 78 Page ID #:119
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 68 of 78 Page ID #:120




                                        SAMPLE COIN OPERATED LOCKERS




                                   µ ',,.
                                            ..
                                                                      ,,
  "
  '                                                                         M
                                                                                7~1iy~t                                       .3        ti
                                                                                                                                        .
                        ,~   F               _ -                                ~~                      «IT ?
                                                                                                            1
                                                                                                 c.   r     '-
                                                                                                                       c .,
                                                                                                                              rw
       f                                                                                      ~ • ~~,, >
                                                                                                     :~~    _                 ,.
                                        ~-                                                    ~        ,~ ~                    .
           ` ~                                      i~
                                                             --
   w   4
                             ~          ~               ~f
                                                         3
                                                                                                                 j

               ,... 3        ~.:                    : :.

                                                                                          ~...                                "~        :~




                                                                           ~~             ~           ~~             ::u



           .
           .
                                                                                                                                             T r

                                                                                                           °         ~             '~    I    1




                                                   2 a                             ~;                                         4              a t~

                                   .~   '
                                        s          .~             _                       ,?~              e..
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 69 of 78 Page ID #:121




                                 E
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 70 of 78 Page ID #:122
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 71 of 78 Page ID #:123
4/10/2021                                                                              — U.S. Private Vaults Claim Form




  rGzrms
  Home • U.S. Private Vauiis Claim Por*r.....     ...

                                                                               U.S. Private Vaults
                                                                                  Claim Form
  To make a daim for property stored at U.S. Private Vaults in Beverly Hills, California, please provide the following infortnaGon. M FBI agent will contact you for additional
  details.




  IIWe fully understand that It Is a federal crime punishable by floe or imprlaonment, or both, to knowingly make any false statements concerning the faeta on
  this form as applicable under the provisions of Title 78, Unked States Code, Section 1001,et seq.
  Capteha


               I'm not a robot
    "."""."'                                      reCAPTCFIA
                                                  1'rrvacy - rvrna   ,



  ..Submit j

                Accessibility ~ eRulemaking ~ Frcedom ofInformation/Privacy Act ~ Legal Notices ~ Legel Policies and Disclaimers ~ Links ~ Privacy Policy ~ USA.gov ~ White House
                                                          FBI.gw is an official site ofthe U.S. government, U.S. Department of Justice




https://forms.ibi.gov/u-s-private-vaults-claim-form                                                                                                                                 1/2
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 72 of 78 Page ID #:124




                                          F
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 73 of 78 Page ID #:125
4/9/2021                                                           Gmail - USPV Claims



  ~~                            ~                                                        Brian Silber, Esq. <silberlaw@gmail.com>


  USPV Claims
  1 message

  USPVclaims@FBI.GOV <USPVclaims@fbi.gov>                                                                 Thu, Apr S, 2021 at 7:03 PM
  To: "Brian Silber, Esq." <silberlaw@gmail.com>



              S~/`Err OpJ
          4
          j* * * bs~1
         q~/' A           # nie~
        ~~*                * `}
                              O
  '\                          ~~.



              ~FAo oc irttl




       Dear Claimant:

       Thank you for submitting your claim with regard to property at U.S.
       Private Vaults. We understand that you are concerned about
       your claim. Currently, all property seized is in a secure FBI
       facility. FBI agents and staff are working diligently, in a methodical
       and systematic way, to process all claims and address each safe deposit
       box that is in our custody. Because of the large number of safe deposit
       boxes, this process takes time. Submitting more than one claim or
       calling the FBI Field Office to make individual inquiries will only slow
       the process. Additionally, it is important to us that we ensure
       property is returned to the lawful owner, and not someone making a
       false claim.

       Within the next 30 to 60 days, someone from the FBI will contact
       you either to make arrangements to return your property, or to request
       additional information.

       We thank you for your patience.

       Sincerely,

       FBI Los Angeles




https://mail.google.coMmail/u/01ik=070cddf502&view=pl8search=all8permthid=thread-f%3A16965152621029173198simpl=msg-f%3A16965152621...   1/1
Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 74 of 78 Page ID #:126




                                                  G
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 75 of 78 Page ID #:127
DocuSign Envelope ID: A084518A-FAEA~01C-f   SC5B93F60647




                                                      ,_;,,~,`1NVESTIGATIONS




            DATE:            Apri127 ,2021

            TO:              Law Offices of Brian Silber, P.A.

            FROM:            Eric Talenfeld, Private Investigator

            RE:              FBI,DEA,& USPIS Press Release Search re:

                             United States v. U.S. Private Vaults, Inc.
                             Case No.21-CR-00106-MCS
                             U.S. District Court, Central District of California




                     The undersigned is a licensed private investigator in the State of Florida,

            license number C1800285. The undersigned is the owner of TALENFELD

            INVESTIGATIONS, LLC, Florida agency number A1800230. Between March 22,

            2021 and March 26, 2021,federal law enforcement agencies raided U.S. PRIVATE

            VAULTS, INC.("USPV"), located in Beverly Hills, California. During that raid,

            law enforcement seized safety deposit boxes and the contents of those boxes from

            USPV and its respective tenants.

                     The undersigned investigator was tasked with checking all available press

            releases published by the DEA,FBI,and USPIS to identify any information or public

            notices those agencies may have published about the raid. The purpose of this

            investigation was to determine if any information about the seizure of the safety


                                          916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                          (754)307-4936
                          Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 76 of 78 Page ID #:128
DocuSign Envelope ID: A084518A-FAEA-401C-f   SC5893F60647




                                                            `I'11IJIi\ 1~ I~III1
                                                       r~,;`INVE$TIGATIONS




             deposit boxes and their contents was released and to determine the procedures a

             potential claimant could follow to claim their property and get it back. DEA, FBI,

             and USPIS websites and social media accounts were reviewed for this purpose.

            DEA

            The website for the DEA press releases is "htt~s://www.dea.gov/press-releases"

             which allows a person to check nationally and filter by location such as Los Angeles.

             There were approximately one hundred (100) articles and releases in the national

            search and one (1) article on their Los Angeles page between March 22, 2021 and

             Apri126, 2021. Out of all these publications, zero (0) have any mention of USPV.

            FBI

             The website for the FBI press releases is "htt~s://www.fbi.gov/news/pressrel" which

             allows a person to check nationally and filter by location such as Los Angeles. There

             were approximately seven seven-hundred and eight four(784) articles and releases

             in the national and twenty-one (21)on their Los Angeles page between March 22,

            2021 and Apri126, 2021. Out of all these publications, zero(0)have any mention of

             USPV.

            The only page that has any information at all on the FBI website is

             htt~s://forms.fbi. ov/u-s-private-vaults-claim-form. This page is not easy to find on

                                           916 5. Andrews Ave, Fort Lauderdale, FL 33316
                                                           (754)307-4936
                           Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
        Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 77 of 78 Page ID #:129
DocuSign Envelope ID: A084518A-FAEA-401C-~   BC5693F60647




                                                       rt `'INVESTIGATIONS

             the FBI website unless one already has the link because it is buried on their form

             page. Additionally, this page is a webform that asks for personal information. It does

             not provide any information about the seizure or claim process at all. It merely asks

            for name, address, phone number, and email.

             USPIS

             The website for USPIS press releases is "https://www.uspis.gov/news" which allows

             a person to check nationally for any news release. There were approximately forty

           (40)articles and releases in the national search March 22,2021 until Apri127, 2021.

             Out of all these publications, zero (0) have any mention of USPV.

             Social Media and Search Engines

             The undersigned also undertook a thorough look at all social media outlets

             associated with the FBI, DEA, and USPIS on social media pages such as Twitter

             with the following Twitter handles:

                              • FBI - @FBI,@FBILosAngeles
                              • DEA - @DEAHQ,@DEALosAngels
                              • USPIS - @USPISPressRoom, @USPIS_LA

             Each agency has a national Twitter page and a subsequent Los Angeles field office

             page as noted above. The feed from all six (6) of these Twitter pages had zero (0)

             mention of anything related to USPV even though they are all extensively used and

             updated. Additionally, Google searches were attempted with various search terms

             and queries including "U.S. Private Vaults Press Releases","U.S. Private Vaults

                                           916 S. Andrews Ave, Fort Lauderdale, FL 33316
                                                           (754)307-4936
                           Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
       Case 2:21-cr-00106-MCS Document 12 Filed 04/28/21 Page 78 of 78 Page ID #:130
DocuSign Envelope ID: A084518A-FAEA~01C-f      8C5693F60647




                                                           .;.   r~ .'~.iJli~ l~ ~i1Jl~~
                                                                 '~iNVESTIGATlONS

            Raid", "How to Claim U.S. Private Vaults Box", and "Claim Form U.S. Private

            Vaults". The undersigned then reviewed he first six (6) pages of Google results to

            determine if there were any government publications regarding the USPV raid.

                      The previously mentioned FBI Claim form was the only government website

            page to come up. This result only came up under the query for "Claim Form U.S.

            Private Vaults". The other search terms yielded results from countless media

            organizations such as the Los Angeles Times,the New York Post, and Yahoo News.

            However,no publications were found from any government agency but for the FBI's

            claim form webpage.

                                                          CONCLUSION

            After a thorough search, no notices or other information have been published by

            DEA,FBI, or USPIS concerning the raid or seizure of property at USPV.

                                         OATH PURSUANT TO 28 U.S.C. &1746

            I declare under penalty of perjury under the laws of the United States that the

            foregoing is true and correct. Executed this                       27TH    day of April, 2021 at Fort

            Lauderdale, Florida.


                DocuSignetl by:


              ~~ fi~~d~
            Eric Talenfeld
            Lic. #: C1800285




                                              916 5. Andrews Ave, Fort Lauderdale, FL 33316
                                                              (754)307-4936
                              Talenfeld Investigations, LLC —Florida Private Investigative Agency — A1800230
